Exhibit POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Glenn E. Moyer, Michael R. Reinhard and H. Anderson Ellsworth, Esquire, and each of them, his or her true and lawful attorney-in-fact, as agent with full power of substitution and resubstitution for him or her in his or her name, place and stead, in any and all capacity, to sign any or all amendments to this Registration Statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in- fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as they might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Signature Title Date /s/ Thomas A. Beaver Thomas A. Beaver Director October 22, 2008 /s/ J. Ralph Borneman, Jr. J. Ralph Borneman, Jr. Director October 22, 2008 /s/ Robert L. Byers Robert L. Byers Director October 22, 2008 /s/ Jeffrey P. Feather Jeffrey P. Feather Director October 22, 2008 /s/ Donna D. Holton Donna D. Holton Director October 22, 2008 /s/ Thomas L. Kennedy Thomas L. Kennedy Director October 22, 2008 /s/ Patricia L. Langiotti Patricia L. Langiotti Director October 22, 2008 /s/ Christian F. Martin IV Christian F. Martin IV Director October 22, 2008 /s/ Molly K. Morrison Molly K. Morrison Director October 22, 2008 - 1 - /s/ Glenn E. Moyer Glenn E. Moyer Director, President and Chief Executive Officer (Principal Executive Officer) October 22, 2008 /s/ Natalye Paquin Natalye Paquin Director October 22, 2008 /s/ R. Chadwick Paul Jr. R. Chadwick Paul Jr. Director October 22, 2008 /s/ Robert E. Rigg Robert E. Rigg Director October 22, 2008 /s/ C. Robert Roth C. Robert Roth Director October 22, 2008 /s/ Wayne R. Weidner Wayne R. Weidner Chairman of the Board October 22, 2008 /s/ Michael R. Reinhard Michael R. Reinhard Group Executive Vice President and Chief Financial Officer (Principal Financial Officer) October 22, 2008 /s/ Gary L. Rhoads Gary L. Rhoads Executive Vice President and Chief Accounting Officer (Principal Accounting Officer) October 22, 2008 - 2
